[Cite as State ex rel. Manning v. Adult Parole Auth., 2016-Ohio-7946.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio ex rel. Charles Manning,                 :

                 Relator,                              :

v.                                                     :                    No. 15AP-1050

Adult Parole Authority [and]                           :                 (REGULAR CALENDAR)
Ohio Department of Rehabilitation
and Correction,                                        :

                 Respondents.                          :




                                         D E C I S I O N

                                   Rendered on November 29, 2016


                 On brief: Charles Manning, pro se.

                 On brief: Michael DeWine, Attorney General, and B.
                 Alexander Kennedy, for respondents.

                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

BROWN, J.
        {¶ 1} Relator, Charles Manning, has filed an original action requesting this court
to issue a writ of mandamus ordering respondents, the Ohio Adult Parole Authority
("OAPA") and the Ohio Department of Rehabilitation and Correction ("ODRC"), to
reinstate his transfer to transitional control, to award him damages for lost wages and
punitive damages, and to grant injunctive relief ordering respondents to strictly apply
ODRC policy to relator and all applicants in the state's transitional control program.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate of this court who issued the appended
No. 15AP-1050                                                                                 2

decision, including findings of fact and conclusions of law, recommending that this court
dismiss relator's action. Relator has filed pro se objections to the magistrate's decision.
       {¶ 3} Before addressing relator's objections, we note the following procedural
background of this action. On November 17, 2015, relator filed his petition in mandamus
against respondents, seeking a writ ordering OAPA to "reinstate his transfer to
Transitional Control as granted September 15, 2015 in compliance with [R.C.] 2967.26."
(Mandamus Petition at ¶ 48.) In the petition, relator alleged he was currently an inmate
at Marion Correctional Institution, serving an aggregate five-year sentence consisting of a
four-year sentence imposed by the Cuyahoga County Court of Common Pleas (case No.
CR 10541589), and a one-year sentence imposed by the Lake County Court of Common
Pleas (case No. 11CR 000453), with such sentences to be served consecutive to each other.
       {¶ 4} The petition alleged that relator was initially screened and deemed eligible
for transitional control status under R.C. 2967.26, which allows OAPA to transfer eligible
inmates to a halfway house for the final 180 days of their confinement to participate in
employment and/or educational opportunities; further, on September 15, 2015, relator
received notification that transitional control had been recommended "pending judicial
review." (Mandamus Petition at ¶ 10.)
       {¶ 5} On September 22, 2015, relator's case manager informed relator that his
transfer to transitional control had been denied because the sentencing judge in relator's
Lake County case had "vetoed" his participation in the program. (Mandamus Petition at
¶ 11.) Relator's parole officer subsequently informed relator that his transfer was denied
because his conviction in the Cuyahoga County case "was a serious crime involving a large
amount of money." (Mandamus Petition at ¶ 17.)
       {¶ 6} Relator sent a letter to the director of ODRC on October 9, 2015, protesting
the decision revoking and denying his transfer to transitional control "as an illegal abuse
of discretion and seeking its reinstatement." (Mandamus Petition at ¶ 23.) According to
the petition, relator informed his case manager that the sentencing judge in Lake County
should not have been notified of his recommendation for transitional control "since
judicial notification is required under [R.C.] 2967.26(A)(2) only for those sentenced to a
prison term of two years or less and * * * his term was for five years." (Mandamus Petition
at ¶ 12.) Further, with respect to the subsequent stated basis for denial, relator asserted
No. 15AP-1050                                                                                   3

there was no statutory authority or guideline authorizing respondents to consider the
"serious nature" of the crime underlying his prison sentence (imposed in the Cuyahoga
County case). (Mandamus Petition at ¶ 44.) Based on the allegation that he was legally
entitled to transfer to transitional control, relator requested "the immediate reinstatement
of his transfer to Transitional Control as granted on September 15, 2015." (Mandamus
Petition at ¶ 41.)
       {¶ 7} On February 5, 2016, OAPA filed a motion to dismiss for failure to state a
claim for relief under Civ.R. 12(B)(6). In the accompanying memorandum in support,
OAPA argued that relator did not have a legal right to transfer to the transitional control
program as such program is permissive and discretionary.
       {¶ 8} On March 25, 2016, relator filed an amended petition for a writ of
mandamus ("amended petition"), in which he re-alleged paragraphs 1 through 48 of his
initial petition, and further alleged in part: "Since Relator's filing of his initial Petition for
a Writ of Mandamus, it is now apparent that there will not be sufficient time for the Court
to hear and rule upon Relator's Petition and order Relator to participate in his applied for
Transitional Control program for which he was eligible for participation commencing
January 12, 2016." (Am. Petition at ¶ 50.)
       {¶ 9} The amended petition alleged that, as a direct and proximate result of
respondents' denial of his right to participate in the transitional control program, relator
"has sustained damages for lost wages in the amount of $20,000." (Amended Petition at
¶ 52.) Relator further alleged he was "entitled to punitive damages in the amount of
$150,000 to prevent further such abuses by Respondent and its personnel." (Am. Petition
at ¶ 53.)
       {¶ 10} On April 5, 2016, OAPA filed a motion to dismiss the amended petition in
mandamus.      In the accompanying memorandum in support, OAPA argued that the
amended petition, in which relator sought monetary damages against the state, precluded
this court from retaining jurisdiction over relator's claims.
       {¶ 11} The magistrate issued a decision on May 17, 2016, recommending that this
court grant OAPA's motion to dismiss. The magistrate, noting that actions for monetary
damages against the state "can only be brought in the Court of Claims of Ohio,"
No. 15AP-1050                                                                                4

determined that this court was not the proper forum to consider relator's amended
petition for a writ of mandamus. (Mag. Decision at ¶ 34.)
       {¶ 12} Relator raises two objections to the magistrate's decision, asserting that: (1)
the magistrate should not have dismissed that portion of his petition requesting equitable
relief, and (2) the amended petition was properly before this court because, according to
relator, a court may award monetary damages against the state in an action for
mandamus under R.C. 2731.11.
       {¶ 13} We first address relator's claims for equitable and injunctive relief. To the
extent relator seeks a writ compelling respondents to reinstate his transfer to transitional
control as granted September 15, 2015, such claim is moot. As noted under the facts,
relator averred in his amended petition: "Since Relator's filing of his initial Petition for a
Writ of Mandamus, it is now apparent that there will not be sufficient time for the Court
to hear and rule upon Relator's Petition and order Relator to participate in his applied for
Transitional Control program for which he was eligible for participation commencing
January 12, 2016." (Am. Petition at ¶ 50.)
       {¶ 14} Thus, based on the allegations in his amended petition, relator's claims for
equitable and injunctive relief are moot as this court is unable to grant the relief he seeks
(i.e., to rule on his petition in time for him to participate in the transitional control
program during the final 180 days of his incarceration for which his eligibility commenced
on January 12, 2016). See Berger v. Cuyahoga Cty. Bar Assn., 983 F.2d 718, 724 (6th
Cir.1993) (noting that " '[m]ootness results when events occur during the pendency of the
litigation which render the court unable to grant the requested relief.' * * * Nothing
remains to be enjoined or declared improper"). Because relator's claims for equitable and
injunctive relief as pertaining to his eligibility for transitional control are moot, the
magistrate did not err in failing to grant mandamus relief.
       {¶ 15} To the extent relator seeks injunctive relief on behalf of "all persons"
applying for transitional control, such claim fails as relator, a non-attorney pro se litigant,
lacks standing to assert claims on behalf of other detainees. See, e.g., Studer v. Fisher, 3d
Dist. No. 1-88-8 (Nov. 27, 1989) (plaintiff is limited to representing his interests only as a
pro se litigant); Hamilton v. Ohio Dept. of Health, 10th Dist. No. 14AP-1035, 2015-Ohio-
4041, ¶ 29.
No. 15AP-1050                                                                            5

       {¶ 16} Under his remaining objection, relator purports to seek monetary relief
under R.C. 2731.11, which provides for the recovery of damages by a relator for whom
judgment is rendered in a mandamus proceeding. Even assuming, without deciding, the
validity of relator's premise that an action under R.C. 2731.11 is applicable against the
state, "R.C. 2731.11 provides for damages only where a writ of mandamus is rendered for
the plaintiff." Berger v. Cleveland, 8th Dist. No. 67735 (Mar. 30, 1995). See also State ex
rel. Natl. City Bank v. Maloney, 103 Ohio St. 3d 93, 2004-Ohio-4437, ¶ 13 (construing
R.C. 2731.11 to hold that "[a] writ of mandamus must be granted before a claim for
damages may be considered"). Having determined that relator's claims for equitable and
injunctive relief have become moot, thereby precluding relief in mandamus, this court is
without jurisdiction to consider relator's claim for damages under R.C. 2731.11. See
Berger v. Cleveland (Since requested writ would not issue because subject was moot,
court lacked jurisdiction to hear appellant's claim for damages under R.C. 2731.11.).
       {¶ 17} Accordingly, relator's objections are not well-taken and are overruled.
       {¶ 18} Based on this court's independent review of the record, we adopt the
magistrate's findings of fact, but we modify the conclusions of law to the extent provided
in this decision; relator's objections are overruled, OAPA's motion to dismiss is granted,
and this action is hereby dismissed.
                                        Objections overruled; motion to dismiss granted;
                                                                       action dismissed.

                                KLATT and SADLER, JJ., concur.

                                 _____________________
[Cite as State ex rel. Manning v. Adult Parole Auth., 2016-Ohio-7946.]

                                            APPENDIX
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio ex rel. Charles Manning,                 :

                 Relator,                              :

v.                                                     :                    No. 15AP-1050

Adult Parole Authority [and]                           :                 (REGULAR CALENDAR)
Ohio Department of Rehabilitation
& Correction,                                          :

                 Respondents.                          :



                               MAGISTRATE'S DECISION

                                       Rendered on May 17, 2016



                 Charles Manning, pro se.

                 Michael DeWine, Attorney General, and B. Alexander
                 Kennedy, for respondents.


                                      IN MANDAMUS
                            ON RESPONDENTS' MOTION TO DISMISS

        {¶ 19} Relator, Charles Manning, has filed this original action requesting that this
court issue a writ of mandamus ordering respondents, the Ohio Adult Parole Authority
and the Ohio Department of Rehabilitation and Correction ("ODRC") to reinstate his
transfer to transitional control and further, he seeks "damages for lost wages in the
amount of $20,000," "punitive damages in the amount of $150,000," as well as injunctive
relief ordering respondent to strictly apply ODRC policy to relator and all other applicants
in the transitional control program.
No. 15AP-1050                                                                               7

Findings of Fact:
        {¶ 20} 1. Relator is an inmate currently incarcerated at Marion Correctional
Institution.
        {¶ 21} 2. Relator filed this mandamus action on November 17, 2015.

        {¶ 22} 3. At the same time, relator filed a motion for expedited hearing.

        {¶ 23} 4. A magistrate was appointed on November 18, 2015, and relator's motion
for an expedited hearing was denied on November 20, 2015.
        {¶ 24} 5. Service was eventually completed on both respondents on January 12,

2016.

        {¶ 25} 6. On January 13, 2016, counsel for respondents requested an extension of
time in which to file its answer or otherwise plead and, in an order filed January 19, 2016,
respondents were granted until February 5, 2016.
        {¶ 26} 7. On February 5, 2016, respondents filed a motion to dismiss.

        {¶ 27} 8. On February 25, 2016, relator requested a motion for an extension of
time to respond and was granted until March 7, 2016.
        {¶ 28} 9. On March 18, 2016, relator filed a request for production of documents.

        {¶ 29} 10. On March 25, 2016, relator filed an amended petition in which he seeks
monetary damages.
        {¶ 30} 11. On April 5, 2016, counsel for respondents filed a motion to dismiss on
grounds that this court did not have jurisdiction over relator's amended petition.
        {¶ 31} 12. Relator has not filed a response to respondents' motion to dismiss.

        {¶ 32} 13. The matter is currently before the magistrate on respondents' motion to
dismiss.
Conclusions of Law:
        {¶ 33} For the reasons that follow, it is the magistrate's decision that this court
should grant respondents' motion and dismiss relator's petition for a writ of mandamus.
        {¶ 34} Actions for monetary damages against the state, its officers, and employees
can only be brought in the Court of Claims of Ohio. Under the Court of Claims Act, R.C.
Chapter 2743, the state waives its immunity from liability and agrees to be sued only in
No. 15AP-1050                                                                               8

the Court of Claims, giving that court exclusive original jurisdiction of all civil actions
against the state which are permitted by the state's waiver of immunity.           See R.C.
2743.02(A)(1).
       {¶ 35} Because jurisdiction is a condition precedent to a court's ability to hear a
case and because the Court of Claims has exclusive original jurisdiction over this case, this
court is not the proper forum to consider relator's amended petition for a writ of
mandamus.
       {¶ 36} Finding that this court does not have jurisdiction, it is this magistrate's
decision that this court should grant respondents' motion and dismiss relator's petition.


                                              /S/ MAGISTRATE
                                              STEPHANIE BISCA




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).